Citation Nr: 1329269	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  04-42 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Blackwelder, Counsel





INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
January 12, 1976 to December 22, 1976.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision.  In November 
2009, the Board denied the Veteran's claim for service 
connection for PTSD.  The Veteran then appealed the denial 
to the Court of Appeals for Veterans Claims (Court).  
Pursuant to an October 2012 memorandum decision, the Court 
vacated the Board decision and remanded it for additional 
consideration.

The Board notes that while the Veteran was previously 
represented by a private attorney in this case, he fired his 
attorney and has not appointed a new attorney, agent, or 
representative.  The Veteran is thus unrepresented in this 
case.

When a claimant makes a claim, he is considered to be 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Here, in the November 2009 
decision, the Board denied the Veteran's claim for service 
connection for PTSD and referred a claim for service 
connection for an acquired psychiatric disability, other 
than PTSD.  However, the October 2012 memorandum decision 
found that the later claim should have been remanded, rather 
than referred.  Having reviewed the evidence of record once 
again, the Board is of the opinion that the Veteran's 
psychiatric picture is sufficiently unclear that the claim 
being remanded should be one of service connection for an 
acquired psychiatric disability, to include PTSD.  

Having reviewed the Veteran's numerous filings submitted 
since the memorandum decision, it is noted that the Veteran 
repeatedly asserts (such as in his motion to advance his 
case, received in February 2013) that he had claims pending 
but unadjudicated and he believes an "earlier effective 
date" is warranted.  However, the Board is unable to discern 
a specific claim here, as the Veteran failed to specify what 
issue or issues he is referring to.  It is noted however 
that this suggestion of the need for an earlier effective 
date appears to arise within the context of a claim for 
service connection and would therefore not become relevant 
unless service connection were to be granted.  If the 
Veteran does wish to file a claim for an earlier effective 
date, he should do so with the RO and should specify what 
effective date he is challenging.  

As an aside, the Board would like to point out for the 
Veteran's understanding that his claims for service 
connection were specifically denied in October 1977, January 
1980, and June 1982 based on his repeated failure to report 
to scheduled VA examinations.  He was notified of each 
decision, but did not appeal.  Following the 1982 denial, 
the Veteran did not file another claim with VA until April 
2002, which is the appeal that is being addressed here. 

In a December 2012 claim the Veteran stated that he wanted 
to file an 1151 claim for his back; increased rating claims 
for tinnitus, bilateral hearing loss, thigh scar, residual 
of a gunshot wound; a claim for special monthly 
compensation; and a claim for a temporary total disability 
rating.  As such, these issues have been raised by the 
record, but it is unclear whether they have been adjudicated 
by the Agency of Original Jurisdiction (AOJ) (a VCAA letter 
was sent in January 2013).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  It is noted that the 
Veteran also listed a number of psychiatric claims including 
service connection for bipolar disorder and PTSD, but these 
issues are already on appeal and are being remanded, not 
referred, by this decision.
 
The Board must note that in reviewing this case the Board 
has not only reviewed the Veteran's physical claims file, 
but also his file on the "Virtual VA" system to insure a 
total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

This is a highly complex case which has a long procedural 
history.  Initially, it is necessary that the Veteran 
understand the current procedural status of his case.  In 
recent statements, he seems to believe that the Court 
granted his claim and that the Board must now implement that 
grant.  That is incorrect.  The Court vacated the Board's 
prior decision, finding that an adequate statement of 
reasons and bases had not been previously given - in other 
words, the Board simply needs to explain better the reasons 
for the decision.  The Court instructed the Board to ". . . 
reexamine the evidence of record, including the April 2003 
VA diagnosis of PTSD, and conduct any additional development 
necessary to adjudicate the claim."  The Board has done so, 
and, for the reasons given below, ultimately concludes that 
a decision cannot be reached without first seeking 
additional clarification from a medical professional.  The 
Board will attempt to lay out the key aspects of this case 
to allow the medical professional to have a full 
understanding of the Veteran's claim.  

The issue presented here is entitlement to service 
connection for an acquired psychiatric disability, to 
include PTSD. The Veteran has long maintained that he has 
PTSD that was either caused or aggravated by his time in 
military service.  The Veteran had active service in the 
U.S. Marine Corps from January 12, 1976 to December 22, 
1976.

The Veteran has reported several potential stressors in his 
life, including being physically abused by his dad, being 
sexually abused at 13, being physically abused by a drill 
sergeant, being harassed by a military investigator, and 
shooting himself in the thigh.  The evidence of record 
confirms that a drill sergeant was court martialed and 
convicted of abusing a number of Marines, including the 
Veteran.  Service treatment records also confirm that the 
Veteran shot himself in the thigh.  The Veteran believes the 
two confirmed in-service stressors have resulted in him 
having PTSD.


The Veteran has received considerable psychiatric treatment 
both during and following service which has resulted in a 
number of Axis I and Axis II psychiatric diagnoses.  During 
service, he accidentally incurred a gunshot wound to the 
thigh.  See the Veteran's January 1977 Report of Accidental 
Injury where he states he picked up a loaded gun left in his 
car by a friend when it bumped the steering wheel and 
discharged versus November 2002 Report of Accidental Injury 
where he states he intended to commit suicide.  While 
hospitalized in 1976, he underwent a psychiatric evaluation.  
The tentative diagnosis was emotionally unstable personality 
with signs of immaturity and hypomanical behavior which was 
felt to have existed prior to service.

The first post-service psychiatric treatment shown by the 
record was in August 1979 when the Veteran was hospitalized 
at the VA Medical Center in Cleveland.  The admission was 
because "his attorney felt it would look better in court if 
he had been in a psychiatric hospital"; he was awaiting 
trial for manslaughter in the child abuse death of his nine-
month old daughter.  Diagnoses included adjustment reaction 
of adult life and character disorder (passive aggressive 
type, explosive type). 

There was no further communication from the Veteran until 
2002, and the VA treatment records start in October 2001.  
Through the years, the Veteran has been given a number of 
psychiatric diagnoses including substance abuse induced mood 
or anxiety disorder, major depressive disorder, and bipolar 
disorder.  The Veteran has also been diagnosed with an Axis 
II personality disorder on occasion.  However, the vast 
majority of the medical professionals who have evaluated the 
Veteran have failed to assign a diagnosis of PTSD, despite 
being fully apprised of the Veteran's history and his 
requesting such a diagnosis be rendered.  

The Veteran has on occasion reported to medical 
professionals that he has PTSD, but essentially the only 
medical evidence of record suggesting that he might have 
PTSD was an April 2003 VA treatment record which noted that 
the Veteran's past medical history included depression, 
polysubstance dependence, past substance induced psychotic 
disorder with hallucinations, resolved, anxiety, and "PTSD 
from military and childhood abuse trauma with repeated 
disturbing memories[;] past physical abuse from father and 
past physical and verbal abuse in the service."  The primary 
diagnoses were depression and anxiety, as well as 
polysubstance dependence in remission, and the secondary 
diagnoses were past substance induced psychotic disorder 
with hallucinations, and "PTSD" from military and childhood 
abuse trauma with repeated disturbing memories.  However, 
there was no explanation provided in this treatment record 
as to how the Veteran actually met the DSM-IV criteria for 
PTSD.

The Veteran was subsequently provided with a VA examination 
in July 2009, but the examiner concluded that with respect 
to the Veteran's reported PTSD symptoms, there was no 
evidence of persistent re-experiencing of the traumatic 
event, there was evidence of efforts to avoid thoughts, 
feelings, or conversations associated with the trauma, there 
was evidence of irritability and outbursts of anger, and 
there was evidence of clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  With respect to re-experiencing symptoms 
from Criterion B on the clinically-administered PTSD scale, 
there was no evidence of recent experiences of intrusive 
memories, and there was evidence of mild, chronic/infrequent 
distressful memories triggered by cues.  With respect to 
avoidance and numbing symptoms from Criterion C, it was 
reported that the Veteran avoided talking or thinking about 
the trauma, with chronic duration and mild severity.  
Finally, with respect to Criterion D, there were no sleep 
problems evident, but there was evidence of chronic mild to 
moderate irritability and anger.  The Axis I diagnosis was 
mood disorder not otherwise specified which the examiner 
stated was not related to the Veteran's military service.  
The examiner opined that the Veteran did not meet the 
threshold for PTSD as he did not satisfy PTSD criteria B, C 
or D.

In the memorandum decision, it was suggested that the Board 
had supplied insufficient reasons and bases for why the 
April 2003 treatment record did not establish PTSD.  The 
Board could attempt to provide enhanced reasons and bases 
without additional remand, but hopes that an additional 
medical opinion will help better address the Court's 
concerns.  It is also noted that given the appellate status 
of this case, treatment records have not been associated 
with the Veteran's claims file since April 2009.  While the 
Veteran has not specifically reported receiving any 
psychiatric treatment since that time, given the extensive 
treatment he received previously, it is highly probable that 
the Veteran has continued to receive treatment, and 
therefore any records from such presumed treatment should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify any private psychiatric 
treatment he has received, to include 
whether he received any psychiatric 
treatment while incarcerated.  If any 
private treatment is identified, take 
the appropriate steps to obtain such 
records.

2.  Obtain VA treatment records from 
April 2009 to the present.

3.  Contact the Social Security 
Administration (SSA) and request any 
records for the Veteran, to include any 
decisions granting or denying benefits 
and any records underlying such a 
decision. 

4.  Only after obtaining as much of the 
above evidence as is available, then 
schedule the Veteran for a VA 
examination.  The Veteran's claims file, 
including a copy of this remand, should 
be provided and a complete rationale 
should be provided for any opinions 
expressed.  It is noted that the Veteran 
may have been barred from receiving 
treatment at the Bay Pines VAMC and 
therefore, he may need to be scheduled 
elsewhere.  

The examiner should thoroughly review 
the file, including the service records 
and other medical records dated close to 
service, as the Veteran's report of pre-
service and service-related events is 
not always consistent.

The examiner should specifically address 
the following questions:

a)  Is it at least as likely as not (50 
percent or greater) that the Veteran 
either currently has, or has had for any 
distinct period since 2002, PTSD 
pursuant to the DSM-IV criteria?  

In answering this question, the examiner 
should discuss the July 2009 VA 
examination which concluded that the 
Veteran did not meet the DSM-IV criteria 
for PTSD, and provided a detailed 
analysis for why he did not meet the 
criteria, and the April 2003 VA 
treatment record which listed PTSD from 
military and childhood abuse trauma, 
among the multiple psychiatric diagnoses 
which were assigned to the Veteran at 
that time.  

If the examiner concludes that the 
Veteran has not met the DSM-IV criteria 
for PTSD at any time since 2002, the 
examiner should explain why the April 
2003 record does not establish that the 
Veteran had PTSD at that time.
 
The examiner is informed that it has 
been confirmed that the Veteran was 
abused by his drill sergeant in service 
and that the Veteran shot himself in 
the leg during service.

b)  Is it is at least as likely as not 
(50 percent or greater) that a current 
Axis I acquired psychiatric disability, 
other than PTSD, either began during or 
was otherwise caused by the Veteran's 
military service.  

In addressing this question, the 
examiner should address the suggestion 
that the Veteran has an Axis II  
personality disorder. 

c)  If it is concluded that the Veteran 
has an Axis II personality disorder, 
the examiner should opine as to whether 
it is at least as likely as not (50 
percent or greater) that the 
personality disorder was aggravated 
(meaning that the underlying disorder 
which pre-existed service was made 
permanently worse) by the Veteran's 
military service. 

5.  Then readjudicate the appeal.  If 
the claims remain denied, provide the 
Veteran with a supplemental statement 
of the case and allow an appropriate 
time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  The Veteran 
is hereby advised that failure to report for this VA 
examination, without good cause, may have detrimental 
consequences on this pending claim.  38 C.F.R. § 3.655.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

